EXHIBIT 10.3

BUSINESS OPERATIONS AND SUPPORT SERVICES AGREEMENT

          This Business Operations and Support Services Agreement (this
“Agreement”) is made and entered into this 19th day of August, 2000, effective
as of the Closing Date, by and between American Consolidated Technologies, a
Michigan Partnership (“ACT”) (“Practice Manager”), and RADS, P.C. Oncology
Professionals, a Michigan professional services corporation (“RADS”) (“Medical
Practice”) located at 28595 Orchard Lake Road, Suite 110, Farmington Hills,
Michigan 48334.

RECITALS:

          WHEREAS, Medical Practice is a duly formed and validly existing
professional services corporation; and

          WHEREAS, Medical Practice is formed for and engaged in the conduct of
a medical practice and the provision of medical services to the general public
in the State of Michigan through individual physicians who are licensed to
practice medicine in the State of Michigan and who are shareholders of Medical
Practice or are employed or otherwise retained by Medical Practice; and

          WHEREAS, Practice Manager is a duly formed and validly existing
Michigan Partnership, which is in the business of providing both medical
administrative and related services to professional associations, physicians,
and other professional health care entities and individuals.  Practice Manager
is experienced in the design, development, financing, equipping, staffing,
accounts receivable management, and marketing of medical practices; and

          WHEREAS, Medical Practice desires to focus its energies, expertise,
and time on the actual practice of medicine and on the delivery of medical
services to patients, and to accomplish that goal it desires to delegate the
increasingly more complex business aspects of its practice to business persons;
and

          WHEREAS, Medical Practice wishes to expand its business, pursue market
opportunities, achieve efficiencies, provide utilization review and quality
assurance, acquire additional equipment, space and personnel; and

          WHEREAS, Medical Practice wishes to engage Practice Manager to assume
the initial costs and risks of operating the practice, to provide the
management, marketing, administrative, and business services that are necessary
and appropriate for the day-to-day administration of the non-medical aspects of
its medical practice, and Practice Manager desires to provide such services, all
upon the terms and conditions hereinafter set forth; and

          WHEREAS, Medical Practice and Practice Manager have determined a fair
market value for the services to be rendered by Medical Practice; and

          WHEREAS, based on this fair market value, Medical Practice and
Practice Manager have developed a formula to compensate the Medical Practice and
employees that will allow the parties to establish a relationship permitting
each parry to devote its skills and expertise to the appropriate
responsibilities and functions;

--------------------------------------------------------------------------------




          NOW, THEREFORE, in consideration of the mutual terms, covenants and
conditions set forth herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

I.       Recitals.

          The foregoing recitals are true and correct and are made an integral
part of this Agreement as though fully set forth and incorporated herein.

II.      Definitions.

          For the purposes of this Agreement, the following terms have the
following meanings, unless otherwise clearly required by the context in which
the term is used.

          2.1          Agreement.  The term “Agreement” means this Business
Operations and Support Services Agreement between Medical Practice and Practice
Manager and any amendments that may be adopted from time to time as hereinafter
provided.

          2.2          Budget.  The term “Budget” means an operating budget for
each fiscal year as prepared by Practice Manager.

          2.3          Confidential Information.  The term “Confidential
Information” means all of the materials, information and ideas of Practice
Manager, including, without limitation:  operation methods and information,
accounting and financial information, marketing and pricing information and
materials, internal publications and memoranda, and other matters considered
confidential by Practice Manager.

          2.4          Management Fee.  The term “Management Fee” means Practice
Manager’s monthly compensation established pursuant to this Agreement, against
receivables draw.

          2.5          Practice Manager.  The term “Practice Manager” means
American Consolidated Technologies, a Michigan Partnership, and any successors
or assigns.

          2.6          Practice Manager Expense.  The term “Practice Manager
Expense” means an expense or cost incurred by Practice Manager and for which
Practice Manager is financially liable.

          2.7          Managing Physician.  The term “Managing Physician” means
that physician designated by Practice Manager to direct the delivery of clinical
services to patients by Practice Manager.

          2.8          Medical Practice.  The term “Medical Practice” means
RADS, P.C. Oncology Professionals, a Michigan professional corporation, and any
successors, assigns, subsidiaries or affiliates.

          2.9          Medical Practice Account.  The term “Medical Practice
Account” means the bank account of Medical Practice established pursuant to this
Agreement.

-2-

--------------------------------------------------------------------------------




          2.10        Medical Practice Expense.  The term “Medical Practice
Expense” means an expense or cost that is incurred by Practice Manager or
Medical Practice and for which Medical Practice is financially liable.

          2.11        Medical Services.  The term “Medical Services” means
medical care and services, including but not limited to the practice of
medicine, and all related health care services provided by Medical Practice
through Medical Practice’s Managing Physician and Physician(s) that are retained
by or professionally affiliated with Medical Practice.

          2.12        Office.  The term “Office” means any office space that
Practice Manager or Medical Practice owns, leases or otherwise procures as an
agent for Medical Practice for Medical Practice for the purpose of providing
Medical Services.

          2.13        Physician.  The term “Physician” means the individually
licensed professionals who are shareholders of Medical Practice, or are employed
or otherwise retained by or associated with Medical Practice by contract.

          2.14        Professional Personnel.  The term “Professional Personnel”
means any licensed personnel, other than Physician(s), whose clinical services
are provided under the direction of Physician and are retained by or
professionally affiliated with Medical Practice.

          2.15        State.  The term “State” means the State of Michigan.

          2.16        Term.  The term “Term” means the initial and any renewal
periods of duration of this Agreement as described in Section 8.1 hereof.

          2.17        Closing Date.  The Closing Date shall be
___________________ unless mutually agreed upon by both parties.

III.    Business of Medical Practice and Practice Manager.

          The parties stipulate that the business of the Medical Practice and
Practice Manager are those Medical Services, and Practice Manager services in
support of Medical Service (i) where both the “facility” and “professional”
components of the Medical Services have historically been provided in the
Medical Practice’s private practice offices and reimbursed on a “global basis,”
and (ii) where the “professional” component of the service has historically been
provided in a hospital inpatient or outpatient facility, nursing home,
ambulatory surgery facility or some other licensed or certified “facility”
eligible for separate reimbursement for the “facility” component of such service
and where the “professional” and “facility” components of the service are billed
separately by different legal entities.

IV.    Appointment and Authority of Practice Manager.

          4.1          Appointment.  Medical Practice appoints Practice Manager
as its sole and exclusive agent for the management, marketing, and
administration of the business affairs and funding of Medical Practice, except
as otherwise specifically agreed in writing by Medical Practice and Practice
Manager, and Practice Manager accepts the appointment, subject at all times to
the provisions of this Agreement.

-3-

--------------------------------------------------------------------------------




          4.2          Authority.  Consistent with the provisions of this
Agreement, Practice Manager shall have the responsibility and commensurate
authority to provide business, public relations, administrative, and full
management services for Medical Practice, including, without limitation, the
provision of

 

(a)

equipment,

 

(b)

supplies,

 

(c)

support services,

 

(d)

non-physician personnel,

 

(e)

public relations;

 

(f)

office space, including purchase and lease, and rental fee collection,

 

(g)

management,

 

(h)

administration,

 

(i)

financial record keeping,

 

(j)

financial reporting,

 

(k)

other business services,

 

(l)

supervision of all medical physics and radiation safety services,

 

(m)

business expansion,

 

(n)

patient billing and revenue collection.

Practice Manager is expressly authorized to provide such services in any
reasonable manner Practice Manager deems appropriate to meet the day-to-day
requirements of the business functions of Medical Practice, as well as the long
range plan for the Practice.  Unless an expense is expressly designated as a
Practice Manager Expense in this Agreement, all expenses incurred by Practice
Manager in providing management services pursuant to this agreement shall be
Medical Practice Expenses.  The parties acknowledge and agree that Medical
Practice, through its Physicians, shall be responsible for and shall have
complete authority, responsibility, supervision, and control over the provision
of all Medical Services and other professional health care services performed
for patients by Professional Personnel, and that all diagnoses, treatment,
procedures, and other professional health care services shall be provided and
performed exclusively by or under the supervision of the Physicians as they, in
their sole discretion, deem appropriate.  Practice Manager shall have and
exercise absolutely no control or supervision over the clinical aspects of the
provision of Medical Services.  Practice Manager may however, in conjunction
with its obligations to pursue business expansion opportunities, determine
whether to offer new or expanded medical services or eliminate certain medical
services currently provided to patients by the Medical Practice.

          4.3          Patient Referrals.  Practice Manager and Medical Practice
agree that the benefits to Medical Practice hereunder do not require, are not
payment for, and are not in any way contingent upon the referral, admission, or
any other arrangement for the provision of any item or service offered by
Practice Manager to any patient of Medical Practice in any facility, laboratory,
or hospital controlled, managed, or operated by Practice Manager or its
affiliates.

V.      Covenants and Responsibilities of Practice Manager.

          During the Term of this Agreement, Practice Manager shall provide all
the management, public relations, administrative and business services that are
necessary and appropriate for the day-to-day administration of the non-medical
aspects of Medical Practice’s operations, including without limitation those set
forth in this Article IV, in accordance with the law and all rules, regulations,
and guidelines of applicable governmental agencies.

-4-

--------------------------------------------------------------------------------




          5.1          Office and Equipment.  As agreed upon by the parties
hereto and included in the Medical Practice’s approved capital and operating
budgets, Practice Manager shall provide for an Office, or more than one office
where relevant (“Office”) deemed reasonably necessary by Practice Manager, for
the purpose of providing Medical Services.  Furthermore, as agreed upon by the
parties hereto and included in the Medical Practice’s capital and operating
budgets, Practice Manager shall provide certain equipment, fixtures, furniture
and furnishings (collectively, the “Equipment”) deemed reasonably necessary by
Practice Manager for the operation of the Office and reasonably necessary for
the provision of Medical Services therein.  Practice Manager shall consult with
and seek the advice of Medical Practice in connection with equipping the Office,
and with the purchase of additional or replacement equipment, to ensure the
necessity and appropriateness of equipment placed in service at the Office. 
Practice Manager shall be responsible for the repair and maintenance of the
Office, consistent with the respective responsibilities of Practice Manager and
Medical Practice and for the repair, maintenance, and replacement of all
Equipment, other than such repairs, maintenance and replacement necessitated by
the negligence or willful misconduct of Medical Practice, the Physicians, or
other personnel employed by Medical Practice.

          5.2          Supplies.  Practice Manager shall obtain and provide all
reasonable medical, office, and other supplies, and shall ensure that the Office
is at all times adequately stocked with the supplies that are reasonably
necessary and appropriate for the operation of the Office(s) and the provision
of Medical Services therein; except, however, that Medical Practice shall order,
purchase, stock, and monitor the inventory of pharmaceutical and other medical
supplies, substances, or items whose purchase, maintenance, or security require
licensure as a health care provider or require a permit, registration,
certification, or identification number that requires licensure or certification
as a health care provider.

          5.3          Support Services.  Practice Manager shall provide or
arrange for all printing, stationery, forms, postage, duplication or
photocopying services, and other support services that are reasonably necessary
and appropriate for the operation of the Office and the provision of Medical
Services in the Office.

          5.4          Quality Assurance, Risk Management and Utilization
Review.  Practice Manager shall assist Medical Practice in the establishment and
implementation of procedures to ensure the consistency, quality,
appropriateness, and medical necessity of Medical Services provided by Medical
Practice, and shall provide administrative support for Medical Practice’s
overall quality assurance, risk management, and utilization review programs.

          5.5          Licenses and Permits.  Practice Manager shall, on behalf
and in the name of Medical Practice, coordinate all development and planning
processes, and apply for and use Practice Manager’s best efforts to obtain and
maintain all federal, State, and local licenses and regulatory permits required
for or in connection with the operation of Medical Practice and the equipment
(existing and future) located therein, other than those relating to the practice
of medicine or the administration of drugs by Physicians or Professional
Personnel retained by, associated with, or under contract with Medical
Practice.  The Medical Practice, its Physicians and/or Professional Personnel
shall use their best efforts to support Practice Manager’s activities on behalf
of the Medical Practice in a timely manner.

-5-

--------------------------------------------------------------------------------




          5.6          Use of Name.  Except as noted below, Practice Manager
will permit the Medical Practice to do business under the name “RADS, P.C.
Oncology Professionals” and may require it to prominently reflect an affiliation
with any of Practice Manager’s assumed names during the term of this Agreement. 
Practice Manager may, however, at any time change the names, marks and logos
under which the Medical Practice or Practice Manager does business and/or which
it makes available to the Medical Practice.  The Medical Practice recognizes the
value of the names, marks and logos of Practice Manager.  The Medical Practice
acknowledges and agrees that all rights to such names, marks and logos and the
goodwill pertaining thereto belong exclusively to Practice Manager, and that the
Medical Practice will not during the term of this Agreement or thereafter,
challenge the title or rights of Practice Manager to such names, marks and
logos.  The Medical Practice further acknowledges and agrees that Practice
Manager possesses valid trade name, trademark and service mark rights to such
names, marks and logos, and that the Medical Practice will not, during the term
of this Agreement or thereafter, challenge the validity of any such rights or
their exclusive ownership by Practice Manager.  Practice Manager shall have the
right to obtain assumed names (d/b/a) for the Medical Practice and may require
the Medical Practice to use the d/b/a if Practice Manager deemed it advantageous
for marketing purposes.

          5.7          Public Relations.  Public relations services shall be
provided in accordance with the standards of medical ethics of the American
Medical Association and the American Osteopathic Association, and all applicable
laws prior to the publication or distribution of marketing or public relations
materials or information.  Practice Manager shall submit such materials to
Medical Practice for its review and comments, and shall make all reasonable
written changes thereto as Medical Practice may request and which are in
accordance with Practice Manager’s marketing plans for the Medical Practice. 
Practice Manager shall be the sole owner and holder of all right, title, and
interest in and to any materials or documents prepared, purchased, or furnished
by Practice Manager pursuant to this Agreement.

          5.8          Personnel.

                         A.          Non-Physician Personnel.  Except as
specifically provided in this Agreement, Practice Manager shall employ or
otherwise retain and shall be responsible for selecting, training, supervising,
and terminating all management, administrative, clerical, secretarial,
bookkeeping, technical, medical physics, nursing, accounting, payroll, billing
and collection, and other non-physician personnel as Practice Manager deems
reasonably necessary and appropriate for Practice Manager’s performance of its
duties and obligations under this Agreement and for the operation of the
Office.  Practice Manager shall have the duty to hire duly qualified clinical
personnel in accordance with standards promulgated by the American College of
Radiology (ACR), Joint Commission for Accreditation of Health Organization
(JCAHO) and/or Nuclear Regulatory Commission (NRC), provided, however, Practice
Manager shall seek the input of the full-time physicians and employees of
Practice concerning the selection, transfer and termination of all non-physician
personnel.

-6-

--------------------------------------------------------------------------------




                         B.          Physician Personnel.  Practice Manager
shall have sole responsibility for determining the salaries and providing fringe
benefits, and for withholding, as required by law, any sums for income tax,
unemployment insurance, social security, or any other withholding required by
applicable law or governmental requirement for all employees, including
physician-employees and consultants.  If any physician-employee/consultant does
not meet ACR, JCAHO or Hospital medical staff requirements, or is not Board
Certified in his/her field of speciality, then Practice Manager may remove or
refuse to hire that physician.  Likewise, Practice Manager may take action to
remove a physician for the following reasons:

 

i.

commission of a felony,

 

 

 

 

ii.

not supervising patients’ treatments adequately,

 

 

 

 

iii.

being removed from any Hospital’s medical staff,

 

 

 

 

iv.

mental or physical disability interfering with Practice,

 

 

 

 

v.

losing his/her medical license,

 

 

 

 

vi.

not being timely certified by ABR or equivalent,

 

 

 

 

vii.

ethical conducts unbefitting a professional,

 

 

 

 

viii.

inability to manage patient care,

 

 

 

 

ix.

not completing patient charts and other required medical documents on a timely
basis as requested by Practice Manager.

          Practice Manager shall also have the right to act on behalf of Medical
Practice and terminate physician-employee or physician consulting agreements
pursuant to their terms and conditions and to take whatever other action is
deemed necessary to protect the Medical Practice.

                         C.          Nonexclusivity.  In recognition of the fact
that Practice Manager and the management and administrative personnel and
non-physician personnel provided to Medical Practice by Practice Manager may
from time to time perform services for others, this Agreement shall not prevent
Practice Manager or such personnel from performing services for others or
restrict Practice Manager from so using Practice Manager’s personnel.  Practice
Manager shall use reasonable efforts, consistent with sound business practices,
to honor the specific requests of Medical Practice with regard to the assignment
of Practice Manager’s non-physician and nonprofessional personnel.

                         D.          Equal Employment Opportunity.  Practice
Manager expressly agrees not to intentionally violate any and all applicable
federal and/or State equal employment opportunity statutes, rules and
regulations, all as may from time to time be modified or amended.

                         E.          Labor Reports.  Practice Manager shall
appropriately prepare, maintain, and file all requisite reports and statements
regarding income tax withholdings, unemployment insurance, social security,
workers’ compensation, equal employment opportunity, or other reports and
statements required with respect to personnel provided by Practice Manager
pursuant to this Agreement.

-7-

--------------------------------------------------------------------------------




          5.9          Contract Negotiations.

          For all existing and/or new physician employees, consultants or third
parties, Practice Manager shall advise Medical Practice with respect to and
shall negotiate, either directly or on Medical Practice’s behalf, all
contractual arrangements that are reasonably necessary and appropriate for
Medical Practice’s provision of Medical Services, including, without limitation,
physician’s employment contracts, physicians’ consulting agreements, negotiated
price agreements with third-party payors, alternative delivery systems, or other
purchasers of group health care services.  All contracts or arrangements
regarding the provision of Medical Services shall be entered into with Medical
Practice’s consent, which consent shall not be unreasonably withheld. A lack of
written objection by Medical Practice 5 working days after notice by Practice
Manager shall be construed as automatic approval by Medical Practice.

          5.10        Billing and Collection.

          On behalf of and for the account of Medical Practice, Practice Manager
shall establish and maintain credit and billing and collection policies and
procedures, and shall use Practice Manager’s best efforts to bill and collect
timely all professional and other fees for all billable Medical Services
provided by Medical Practice or the Physicians.  Provided, however, that nothing
in this Agreement shall be construed as a guarantee by Practice Manager that
amounts billed will be collected.  Practice Manager shall advise and consult
with Medical Practice regarding the fees for Medical Services provided by
Medical Practice; it being understood, however, that Medical Practice shall
establish the reasonable and customary fees to be charged for Medical Services
and that Practice Manager shall have no authority whatsoever with respect to the
establishment of such fees.  In connection with the billing and collection
services to be provided hereunder and throughout the Term (and thereafter as
provided in Section 8.3), Medical Practice grants Practice Manager a special
power of attorney and appoints Practice Manager as Medical Practice’s true and
lawful agent and attorney-in-fact, and Practice Manager accepts such special
power of attorney and appointment, for the following purposes:

                         A.          To bill Medical Practice’s patients on
behalf of and in the name of Medical Practice, for all billable Medical Services
provided-by Medical Practice to such patients;

                         B.          To bill on behalf of and in the name of
Medical Practice all claims for reimbursement or indemnification from Blue
Cross/Blue Shield, insurance companies, Medicare, Medicaid, and all other
third-party payors or fiscal intermediaries for all covered billable Medical
Services provide by Medical Practice to patients; provided, however, that
Physician shall comply with all third party payor requirements applicable to
true and accurate coding and submission of claims for reimbursement or
indemnification and patient care management in accordance with all applicable
laws, rules, regulations and third parry payor requirements;

                         C.          To collect and receive on behalf of and in
the name of Medical Practice, all accounts receivable generated by such billings
and claims for reimbursement; to administer such accounts including, but not
limited to:  extending the time of payment of any such accounts; assigning or
selling at a discount such accounts to collection agencies; or taking other
measures to require the payment of any such accounts; provided, however, that
extraordinary collection measures, such as discharging or releasing obligers or
assigning or selling accounts at a discount to collection agencies, shall not be
undertaken except in emergency cases without the approval of Managing Physician,
which approval shall not be unreasonably withheld.  Lack of a written objection
from Managing Physician after 5 working days shall be an automatic approval by
the Managing Physician.

-8-

--------------------------------------------------------------------------------




                         D.          To deposit all amounts collected into the
Medical Practice Account, which shall be and at all times remain in Medical
Practice’s name.  Medical Practice covenants to transfer and deliver to Practice
Manager all funds received by Medical Practice from any and all services
including patients or third-parry payors for Medical Services.  Upon receipt by
Practice Manager of any funds from patients or third-party payors or from
Medical Practice for Medical Services of Medical Practice or from other sources
including grants, leases, donations, and interests received by Medical Practice,
Practice Manager shall immediately deposit the funds into the Medical Practice
Account.  Practice Manager shall disburse the deposited funds to creditors and
other persons on behalf of Medical Practice, maintaining records of the receipt
and disbursement of funds according to generally accepted accounting principles;
and

                         E.          To take possession of, endorse in the name
of Medical Practice, subject to required reassignment by Physicians, and deposit
into the Medical Practice Account any notes, checks, money orders, insurance
payments, and any other instruments received in payment of accounts receivable
for Medical Services.  Medical Practice shall require all physician employees
and consultants to assign to Medical Practice in writing any and all fees
received by them for services rendered on behalf of Practice Manager or Medical
Practice.

          Upon the request of Practice Manager, Medical Practice shall execute
and deliver to the financial institution wherein the Medical Practice Account is
maintained, any additional documents or instruments that may be necessary to
evidence or effect the special power of attorney granted to Practice Manager by
Medical Practice pursuant to this Section or pursuant to Section 5.10 of this
Agreement.  The special power of attorney granted in this Agreement shall be
coupled with an interest and shall be irrevocable except with Practice Manager’s
written consent.

          5.11        Medical Practice Account.  Practice Manager shall have
sole access to the Medical Practice Account.  Practice Manager shall have access
to the Medical Practice Account solely for the purposes stated in this
Agreement.  In connection with this Agreement and throughout the Term, Medical
Practice grants Practice Manager a special power of attorney and appoints
Practice Manager as Medical Practice’s true and lawful agent and
attorney-in-fact, and Practice Manager accepts such special power of attorney
and appointment, to deposit into the Medical Practice Account all funds, fees,
and revenues generated including those from the provision of Medical Services by
Medical Practice and collected by Practice Manager, and to make withdrawals from
the Medical Practice Account for payments set forth in this Agreement, for
regular expenses of Medical Practice and any other Medical Practice Expense
attributable to the operations of the Office or to the provision of Medical
Services, and/or any other reasonable obligations of Medical Practice.  From the
amounts collected by Practice Manager on behalf of Medical Practice, Practice
Manager shall pay all reasonable expenses of operating the practice in
accordance with the budget developed by Practice Manager, as well as reasonable
administrative expenses of Practice Manager associated with the performance of
its duties set forth herein, including, but not limited to, use of an
automobile, car phone, pager, reimbursement for gasoline and automobile repair
expenses, professional dues, journals, CME conferences, office expenses, related
travel and entertainment expenses, etc., and expenses associated with the
retention of personnel for radiation safety, quality assurance and utilization
review, all of which shall be documented.  Practice Manager at its option shall
maintain an office at each of the offices of the Medical Practice and shall have
reasonable secretarial services provided by the Medical Practice for each of
Practice Manager’s offices.

-9-

--------------------------------------------------------------------------------




          5.12        Fiscal Matters.

                         A.          Annual Budget.  Annually, and at least
thirty (30) days prior to the commencement of each fiscal year of Medical
Practice, Practice Manager, in consultation with the Managing Physician, shall
prepare a Budget setting forth an estimate of Medical Practice’s revenues and
expenses (including, without limitation, all costs associated with the services
provided by Practice Manager under this Agreement).  Practice Manager shall
endeavor to manage and administer the operations of Medical Practice as herein
provided so that the actual revenues, costs, and expenses of the operation and
maintenance of Medical Practice during any applicable period of the Medical
Practice’s fiscal year shall be consistent with the Budget.  In the event of a
material change in the Medical Practice, including but not limited to personnel,
regulatory, reimbursement and other changes, the Budget may be amended by
Practice Manager in an equitable manner to take into account the impact of the
material change.

                         B.          Accounting and Financing Records.  Practice
Manager shall establish and administer accounting procedures, controls, and
systems for the development, preparation, and safekeeping of administrative or
financial records and books of account relating to the business and financial
affairs of Medical Practice and the provision of Medical Services, all of which
shall be prepared and maintained in accordance with generally accepted
accounting principles consistently applied.  Practice Manager shall-prepare
within ninety (90) days of the end of each calendar year a balance sheet and a
profit-and-loss statement reflecting the financial status of Medical Practice in
respect of the provision of Medical Services as of the end of the prior calendar
year.

                         C.          Review of Accounting and Financial
Records.  The Managing Physician shall have the right to review all expenditures
related to the operation of the Medical Practice, but shall not have the power
to prohibit or invalidate any expenditure deemed reasonable by Practice Manager.

                         D.          Financial Information in Support of Tax
Returns.  Practice Manager shall prepare necessary financial information
required for appropriate tax returns and reports required of Medical Practice by
an accountant selected by Practice Manager.

-10-

--------------------------------------------------------------------------------




          5.13        Reports and Records.

                         A.          Medical Records.  Practice Manager shall
establish, monitor, and maintain procedures and policies for the timely
creation, preparation, filing, release, and retrieval of all medical records
generated by Medical Practice in connection with Medical Practice’s provision of
Medical Services; and, subject to applicable law, shall ensure that medical
records are promptly available to the Physicians and any other appropriate
persons.  All medical records shall be retained and maintained in accordance
with all applicable State and Federal laws relating to the confidentiality and
retention thereof.  Copies of medical records shall be available to the Medical
Practice as needed.  Custody shall remain with Practice Manager.

                         B.          Other Reports and Records.  Practice
Manager shall timely create, prepare, and file such additional reports and
records as are reasonably necessary and appropriate for Medical Practice’s
provision of Medical Services, and shall be prepared to analyze and interpret
such reports and records.

          5.14        Recruitment of Physicians.  Practice Manager shall
coordinate recruiting of physicians including advertising for recruitment of
Physicians to become shareholders, employees or independent contractors of the
Medical Practice.  It shall be a joint responsibility of Medical Practice and
Practice Manager to interview, select, contract with, supervise, control, and
terminate all Physicians performing Medical Services.  It shall be and shall
remain the sole and complete responsibility of Practice Manager to select,
contract with, administratively supervise, control and terminate all Personnel
performing Medical Services.  Costs of recruiting not identified in the yearly
budget on a continual basis shall be borne as an additional expense to the
Medical Practice.

          5.15        Insurance.  Throughout the Term, Practice Manager shall,
as a Practice Manager Expense, obtain and maintain with commercial carriers,
through self-insurance, or by some combination thereof, appropriate workers’
compensation coverage for Practice Manager’s employed personnel being provided
pursuant to this Agreement, and professional, casualty, and comprehensive
general liability insurance covering Practice Manager, Practice Manager’s
personnel, and all of Practice Manager’s equipment in such amounts, on such
basis, and upon such terms and conditions as Practice Manager deems appropriate.

          5.16        Indemnification by Practice Manager.  Practice Manager
shall indemnify and hold Medical Practice harmless from and against any and all
liability, losses, damages, claims, causes of action, and expenses, including
reasonable attorney’s fees, associated with or directly or indirectly resulting
from any intentional act or omission of Practice Manager or the personnel under
its supervision.  To be entitled to such indemnification, Medical Practice shall
give Practice Manager prompt written notice of the assertion by a third party of
any claim with respect to which Medical Practice might bring a claim for
indemnification hereunder, and in all events must provide such written notice to
Practice Manager within the applicable period for defense of such claim by
Practice Manager.  Practice Manager shall, as a Practice Manager Expense, have
the right to defend and litigate any such third-parry claim.

VI.     Covenants and Responsibilities of Medical Practice.

          6.1          Organization and Operation.  As a continuing condition of
Practice Manager’s obligations under this Agreement, Medical Practice shall at
all times during the Term be and remain legally organized and operated to
provide Medical Services in a manner consistent with all state and federal laws.

-11-

--------------------------------------------------------------------------------




          6.2          Medical Practice Personnel.

                         A.          Physicians.  Medical Practice shall retain,
as a Medical Practice Expense, the number of radiation oncologists and other
Physicians sufficient in the discretion of Practice Manager that are necessary
and appropriate for the provision of Medical Services, each of whom shall be
bound by and subject to applicable provisions of this Agreement.  Each Physician
shall hold and maintain a valid and unrestricted license to practice medicine in
the State of Michigan and shall be competent in the practice of medicine and
shall be Board Certified or Board eligible in his/her specialty.  Medical
Practice shall enter into and maintain with each radiation oncologist who is not
at least a 10% shareholder of Medical Practice, a written employment or
independent contractor agreement.  Medical Practice shall be responsible for
paying the compensation for all Physicians and any other physician personnel or
other contracted or affiliated physicians, and for withholding, as required by
law, any sums for income tax, unemployment insurance, social security, or any
other withholding required by applicable law.  Practice Manager shall, on behalf
of Medical Practice, establish and administer the compensation with respect to
such individuals and enter on behalf of Medical Practice into a written
agreement between Medical Practice and each Physician.  Practice Manager shall
neither control nor direct any Physician in the performance of Medical Services
for patients.

                         B.          Professional and Technical Personnel.  All
Professional and Technical Personnel who provide Medical Services shall be
employed by or retained by Medical Practice and shall be under Medical
Practice’s direction in the performance of Medical Services for patients. 
Practice Manager shall, on behalf of Medical Practice, manage and supervise the
employees and establish and administer the compensation of these individuals.

          6.3          Professional Standards.  As a continuing condition of
Practice Manager’s obligations under this Agreement, each Physician must (i)
have and maintain a valid and unrestricted license to practice medicine in the
State, (ii) comply with, be controlled and governed by, and otherwise provide,
Medical Services in accordance with applicable federal, state, and municipal
laws, rules, regulations, ordinances, and orders, all applicable Medicare,
Medicaid and other third party payor requirements and the ethics and standard of
care of the medical community wherein the principal office of the Medical
Practice is located, (iii) obtain and retain appropriate medical staff
membership with appropriate clinical privileges at any hospital or health care
facility at which Medical Services are to be provided and Practice Manager deems
appropriate, (iv) obtain Board Certification by ABR or its equivalent within 3
years of hiring; and (v) follow the guidelines of NRC, JCAHO and ACR and other
applicable agencies.  Procurement of temporary staff privileges pending the
completion of the medical staff approval process shall satisfy the medical staff
appointment condition of this provision, provided the Physician actively pursues
full appointment and actually obtains full appointment.  Professional Personnel
shall be duly licensed, accredited or certified, as relevant.

          6.4          Medical Services.  Medical Practice shall ensure that
Physicians are available as necessary to provide Medical Services to patients. 
Medical Practice and Practice Manager shall be responsible for scheduling
Physician coverage and work together to establish Technical, Professional and
other Personnel coverage of all medical procedures.  Medical Practice shall
cause all Physicians to exert their best effort to develop and promote Medical
Practice in a manner consistent with Practice Manager’s business objectives and
designed to ensure that Medical Practice is able to serve the diverse needs of
the community.

-12-

--------------------------------------------------------------------------------




          6.5          Peer Review/Quality Assurance.  Medical Practice shall
adopt a peer-review/quality assurance program to monitor and evaluate the
quality and cost effectiveness of Medical Services provided by physician
personnel of Medical Practice.  Practice Manager shall provide administrative
direction and act as the agent of Medical Practice in ensuring the performance
of Medical Practice’s peer-review/quality-assurance activities.

          6.6          Medical Practice’s Insurance.  Medical Practice shall, as
a Medical Practice Expense, obtain and maintain with commercial carriers
acceptable to Practice Manager appropriate workers’ compensation coverage for
Medical Practice’s Physicians and Professional, Personnel and professional and
comprehensive general liability insurance covering Medical Practice, each
Physician, and Professional Personnel.

          6.7          Indemnification by Medical Practice.  Medical Practice
shall defend, indemnify and hold Practice Manager harmless from and against any
and all liability, losses, damages, claims, causes of action, and expenses,
including without limitation, reasonable attorney’s fees and costs associated
with or directly or indirectly resulting from any act or omission of Medical
Practice, its employees, agents, or independent contractors during the Term.  To
be entitled to such indemnification, Practice Manager shall give Medical
Practice prompt written notice of the assertion by a third party of any claim
with respect to which Practice Manager might bring a claim for indemnification
hereunder, and in all events must provide written notice to Medical Practice
within the applicable period for defense of such claim by Medical Practice. 
Medical Practice shall, as a Medical Practice Expense, have the right to defend
and litigate any such third-party claim.

          6.8          Confidential and Proprietary Information.  Medical
Practice and Practice Manager acknowledge the confidentiality of its
relationship with Practice Manager and Medical Practice and of any Confidential
Information which it may learn or obtain during the Term of this Agreement.  For
purposes of this Agreement, “Confidential Information” includes, but is not
limited to all books, manuals, documents, materials, business or technical
information, trade secrets, systems, and strategy concerning Practice Manager’s
business plans or policies related to the Management Services described
hereunder, and not otherwise available to the public domain.  Medical Practice
shall not, either during the Term of this Agreement or at any time after the
expiration or sooner termination thereof, directly or indirectly, disclose to
any person or entity other than employees, agents or independent contractors
engaged by Medical Practice, any Confidential Information obtained or learned by
Medical Practice.  Further, Medical Practice agrees to place any person,
including all Physicians, Technical, Administrative and Professional Personnel
to whom Confidential Information is disclosed for the purpose of performance,
under legal obligation to treat Confidential Information as strictly
confidential.

          6.9          Provision of Medical Services.  Medical Practice
recognizes and acknowledges that Practice Manager will incur substantial costs
in providing office, equipment, support services, personnel, marketing,
management, administration, and other items and services that are the subject
matter of this Agreement.  The parties also recognize that the services to be
provided by Practice Manager will be feasible only if Medical Practice operates
an active practice to which the Physicians associated with Medical Practice
devote their full time and attention.  Medical Practice shall use its best
efforts to obtain and enforce formal agreements from its shareholders and
physician employees pursuant to which the Physicians agree to devote their full
time and attention to the practice of medicine as described herein.

-13-

--------------------------------------------------------------------------------




          6.10        Non-Competition.  Medical Practice agrees that during the
term of this Agreement and for a period of five (5) years thereafter Medical
Practice and its employees will not:

 

          (i)          render medical services of type or nature provided by
Medical Practice in the preceding 12 month period, or other related treatment,
personally or participate in any capacity (for example, shareholder, partner or
investor) with someone who offers such services, except pursuant to this
Agreement, within a thirty (30) mile radius of any of the offices, or within a
thirty (30) mile radius of any practice or Hospital location to which Practice
Manager renders business operations and support services or other comparable
services, at the time of termination, (a list of which will be provided upon
termination of the Agreement) without the prior written consent of Practice
Manager, as applicable, which in its sole discretion may withhold consent; or

 

 

 

          (ii)         market the Medical Practice’s services or assist others
in marketing medical services including medical and/or radiation oncology
services in any area to which Practice Manager markets such services at the time
of termination.  The Medical Practice also agrees that it will not solicit or
otherwise contact, or assist any other person in contacting, patients treated at
RADS.

VII.   Financial Arrangement.

          7.1          Amount of Management Fee.  Medical Practice and Practice
Manager mutually recognize and acknowledge that Practice Manager will incur
substantial costs and risks in providing the management administration, and
other items and services that are the subject matter of this Agreement.  It is
the intent of the parties that the fees paid to Practice Manager approximate its
costs and expenses plus a rate of return reflective of the magnitude of the
investment and high risk taken by Practice Manager and the value of the services
provided by Practice Manager.  In consideration of the services to be famished
by Physician Shareholders, Medical Practice shall retain 1% of the Gross Patient
Revenues collected from radiation oncology services and pay a Management Fee
equal to the balance of Gross Collections (as defined in Subsection 7.2 herein)
collected based on services and goods provided during the Term or any Renewal
Term including Gross Collections collected following the Term or any Renewal
Term hereof that are based on such services and goods, after the payment of all
reasonable Practice and Practice Manager expenses.

          7.2          Gross Collection.  “Gross Collections” shall include
collections of any and all fees, charges and accounts of medical practice which
are due and payable on or after the commencement date of this Agreement,
notwithstanding the location where such services were rendered, and shall
include, without limitation, the following:

-14-

--------------------------------------------------------------------------------




                         A.          All capitation payments payable to Medical
Practice under managed care agreements, and any other payments to Medical
Practice under such agreements, including but not limited to, all funds from
shared risk pools under any risk-sharing arrangements wherein Medical Practice
is a provider of professional medical services;

                         B.          Any and all coordination of benefits and
third-party liability recoveries;

                         C.          Any and all revenues derived by Medical
Practice, its stockholder-physicians, employee-physicians or independent
contractor-physicians from any professional, community or education programs or
projects;

                         D.          Any and all proceeds from a policy or
policies of business interruption insurance or stop-loss insurance relating to
Medical Practice, if any; and

                         E.          Any and all revenues from other sources of
income including, but not limited to, interests, rental income, real estate
sales or lease, grants, and donations.

          7.3          Payment of the Management Fee.  To facilitate the payment
of the Management Fee, Medical Practice expressly authorizes Practice Manager to
draw its Management Fee from the Medical Practice Account on the fifth business
day of each calendar month (or on the date of expiration or termination of this
Agreement if not on the first business day of a calendar month) following the
payment of all Practice and Practice Manager’s expenses.  The payment of the
Management Fee shall commence during the second calendar month of the Term and
continue monthly thereafter, and shall be based upon the Gross Collections
during the immediately preceding calendar month.

          Practice Manager shall have the right to obtain loans for any business
purpose the Practice Manager deems reasonable either on behalf of Medical
Practice or for Practice Manager and to use any or all tangible and intangible
assets of the Medical Practice as collateral for these loans from financial
institutions whether or not such loans are obtained in the name of Practice
Manager or Medical Practice.

VIII.  Term and Termination.

          8.1          Initial and Renewal Terms.  The Term of this Agreement
shall commence on the Closing Date which shall be on or before October 15, 2000,
and shall terminate 30 years thereafter.  Notwithstanding the foregoing, this
Agreement shall be reviewed annually and the 30 year termination date
automatically extended for additional one year periods, unless written
notification is given by ACT not less than 60 days prior to October 14, 2001,
and each October 14th thereafter.  All terms and conditions contained in this
Agreement shall remain in full force and effect during the Renewal Term.

          8.2          Termination.

                         A.          Termination by Practice Manager.  This
Agreement may be terminated by Practice Manager upon the occurrence of any of
the events set forth below.

-15-

--------------------------------------------------------------------------------




 

             1.          The revocation, suspension, cancellation, surrender, or
restriction of the Managing Physician’s license to practice medicine in the
State;

 

 

 

             2.          The revocation, suspension, cancellation, surrender, or
restriction of any Physician’s license or DEA number to practice medicine in the
State, and the failure by Medical Practice to cause such Physician to cease the
rendering of Medical Services on behalf of Medical Practice;

 

 

 

             3.          Medical Practice’s loss or suspension of its Medicare
or Medicaid provider number and/or Medical Practice’s restriction from treating
beneficiaries of the Medicare or Medicaid programs, or other major existing
contracted managed care entities;

 

 

 

             4.          The dissolution of Medical Practice or the filing of a
voluntary petition in bankruptcy, an assignment for the benefit of creditors, or
any other action taken voluntarily or involuntarily under any state or federal
statute for the protection of debtors;

 

 

 

             5.          The transfer of any percentage of the voting ownership
interests or control of Medical Practice to any person or entity (other than one
in which Medical Practice owns or controls a one hundred percent (100%) voting
interest) without Practice Manager’s written consent; and

 

 

 

             6.          The death or permanent disability of the Managing
Physician.

 

 

 

             7.          In the event of a material change in the Medical
Practice, including but not limited to personnel, regulatory, reimbursement and
other changes.

                         B.          Termination by Agreement.  If Medical
Practice and Practice Manager shall mutually agree in writing, this Agreement
may be terminated on the date specified in the written agreement.

                         C.          Legislative. Regulatory or Administrative
Change.  If there shall be a change in the Medicare or Medicaid laws,
regulations or general instructions, the adoption of new legislation, or a
change in any third-party reimbursement system, any of which materially affects
the manner in which either party may perform or be compensated for its services
under this Agreement, the parties shall immediately propose a new service
arrangement or basis for compensation for the services furnished pursuant to
this Agreement.  If such notice of new service arrangement or basis for
compensation is given in writing to Practice Manager, and if Practice Manager on
behalf of Medical Practice is unable, within ninety (90) days thereafter, to
arrive at a new service arrangement or basis for compensation, either party may
terminate this Agreement by providing the other party with written notice at
least thirty (30) days prior to the specified termination date.  Medical
Practice shall continue its liability to Practice Manager for all expenses
incurred by Practice Manager on behalf of Medical Practice including all Medical
Practice’s liabilities to Practice Manager who will continue to hold the Power
of Attorney to direct the sale and transfer of stock so as to pay all Practice
Manager’s debts and obligations.

-16-

--------------------------------------------------------------------------------




                         D.          Termination on Notice of Default.  If
either party shall give notice to the other that the other party has
substantially defaulted in the performance of any obligation under this
Agreement, and the default shall not have been cured within sixty (60) days
following the giving of the notice, the parties will obtain three (3) mutually
agreeable arbitrators who will either resolve the issues of disagreement or will
arbitrate and decide as to whether the Agreement must be terminated.  Except as
provided in Section 9.8, the expense of such Arbitration shall be paid 50% by
the Practice Manager and 50% to be allocated proportionately among the
Shareholders of Medical Practice.  Until the final decision of the Arbitration,
Practice Manager shall continue as the Practice Manager under this Agreement.

          8.3          Effects of Termination.  Upon termination of this
Agreement, as hereinabove provided in 8.2(4)(B) or (C), neither party shall have
any further obligations under this Agreement except for (i) obligations accruing
prior to the date of termination, including, without limitation, payment of the
Management Fee relating to services provided prior to the termination of this
Agreement, and (ii) obligations, promises, or covenants set forth in this
Agreement that are expressly made to extend beyond the Term, including, without
limitation, indemnity and confidentiality provisions, which provisions shall
survive the expiration or termination of this Agreement.  Upon termination or
default by Medical Practice, Practice Manager in addition to the remedies set
forth above shall be entitled to recover the acquisition costs of the Medical
Practice and equipment, and any funds advanced to permit the redemption of
stock.  In effectuating the provisions of this Section, Medical Practice
specifically acknowledges and agrees that Practice Manager shall continue to
collect and receive on behalf of Medical Practice for a period of one hundred
eighty (180) days following the date of such termination, all cash collections
from accounts receivable in existence at the time this Agreement is terminated,
it being understood that such cash collections will represent, in part, Practice
Manager’s Management Fee for management services already rendered.

          Practice Manager and Medical Practice agree that Practice Manager’s
contract with Medical Practice is of significant value.  As such, in the event
Medical Practice terminates this Agreement with or without cause, before its
term, the Practice Manager is entitled to obtain from Medical Practice, a sum
equal to the total fair market value of the Medical Practice as of the day
before the termination.

          In any event, if Medical Practice exercises its option to terminate
Practice Manager’s Agreement, the following will become immediately due and
payable by Medical Practice:

 

A.

All loans obtained by Practice Manager on behalf of Medical Practice, or owed by
Medical Practice to Practice Manager or to third parry.

 

 

 

 

B.

All loans obtained by Practice Manager for the benefit of Medical Practice
whether in Practice Manager’s or Medical Practice’s name.

 

 

 

 

C.

All loans, balance of leases and contracts, taken for the benefit of Medical
Practice obtained by Practice Manager and/or Medical Practice.

 

 

 

 

D.

Any and all loans that Practice Manager and/or President of Practice Manager has
guaranteed.

 

 

 

 

E.

The expected balance of future value of Practice Manager’s contract with Medical
Practice.

 

 

 

 

F.

A lump sum for the balance of the compensation of all Practice Manager’s
employees for the remainder of all such employment/independent contractors’
contracts.

 

 

 

 

G.

All fringe benefits for the remainder of the term under the employment
contracts.

-17-

--------------------------------------------------------------------------------




IX.     Miscellaneous.

          9.1          Dispute Resolution.

          Any dispute which may arise under or pursuant to this Agreement shall
be exclusively submitted to and governed by the determination reached as a
result of arbitration in the County of Oakland consistent with the Commercial
Arbitration Rules of the American Arbitration Association in effect at the time
of any such dispute (although it need not be conducted under the auspices of the
American Arbitration Association).  The arbitration shall be conducted by a
panel of three arbitrators, each of whom must be an attorney or certified public
accountant licensed to practice in the State of Michigan, except where the
matter in dispute is clinical in nature, in which case, the third mutually
agreed to arbitrator shall be a physician, licensed to practice allopathic or
osteopathic medicine in the State of Michigan, who is not an interested person. 
One arbitrator shall be selected by each of the parties subject to the
arbitration, and those two arbitrators shall select the third arbitrator.  Each
arbitrator shall execute an agreement with the parties which shall provide as
follows:

                         (a)          Each arbitrator shall accept the
appointment and agree to complete the arbitration with reasonable diligence, and
pursuant to a majority vote and otherwise in accordance with the then pertaining
Commercial Arbitration Rules of the American Arbitration Association (which
shall administer the arbitration if it agrees to do so);

                         (b)          Each arbitrator shall agree to keep all
information made available to him with respect to Practice Manager and Medical
Practice in strict confidence; and

                         (c)          The parties to the arbitration shall agree
to be jointly responsible for the costs of the arbitration (including the hourly
charges of the arbitrators at their customary levels), which in turn may be
awarded to any or all parties to the arbitration as the arbitrators shall
determine.

          A demand for arbitration shall be made within six (6) months after the
claim shall have accrued, plus the time of any written extensions given to the
party demanding arbitration from the other parry.  The foregoing requirement for
arbitration shall not foreclose the institution of litigation by any party
hereto in the Oakland County Circuit Court (in which exclusive jurisdiction and
venue is acknowledged) seeking immediately injunctive relief for a breach of the
provisions of this Agreement pending the outcome of arbitration or to compel the
arbitration process.  Any arbitration award shall be entitled to enforcement by
decree of any court of competent jurisdiction and shall be final and binding
upon all parties hereto or claiming an interest herein.  Arbitration may proceed
in the absence of any party who fails or refuses to attend after notice deemed
by the arbitration panel to be appropriate.

-18-

--------------------------------------------------------------------------------




          9.2          Administrative Services Only.  Except as Agent of Medical
Practice, nothing in this Agreement is intended or shall be construed to allow
Practice Manager to exercise control or direction over the manner or method by
which Medical Practice and its Physicians perform Medical Services.  The
rendition of all Medical Services, including but not limited to, the
prescription or administration of medicine and drugs, shall be the sole
responsibility of Medical Practice and its Physicians and Practice Manager shall
not interfere in any manner or to any extent therewith.  Nothing in this
Agreement shall be construed to permit Practice Manager to engage in the
practice of medicine, it being the intention of the parties that the services to
be rendered to Medical Practice by Practice Manager are solely for the purpose
of providing management and administrative services so that Medical Practice can
devote its full time and energies rendering patient treatment services and to
the provision of Medical Services to its patients.

          9.3          Status of Contractor.  It is expressly acknowledged that
the parties are independent contractors, and nothing in this Agreement is
intended and nothing shall be construed to create an employer-employee,
partnership, joint venture, or other type of relationship, or to allow either
party to exercise control or direction over the manner or method by which the
other performs the services that are the subject matter of this Agreement;
provided, however, that the services to be provided under this Agreement shall
always be furnished in a manner consistent with the standards governing those
services and the provisions of this Agreement.  Each party understands and
agrees that (i) the other will not be treated as an employee for federal income
tax purposes, (ii) except in cases by leased employees, neither will withhold on
behalf of the other any sums for income tax, unemployment insurance, social
security, or any other withholding pursuant to any law or requirement of any
governmental body or make available any of the benefits afforded to its
employees, (iii) all of such payments, withholdings, and benefits, if any, are
the sole responsibility of the party incurring the liability, and (iv) each will
indemnify and hold the other harmless from any and all loss or liability arising
with respect to such payments, withholdings, and benefits, if any.

          9.4          Notices.  Any notice, demand, or communication required,
permitted, or desired to be given under this Agreement shall be in writing and
shall be deemed given if delivered in person or deposited in United States Mail,
postage prepaid, registered or certified mail, return receipt requested,
addressed to the parties as set forth opposite their respective names below:

Medical Practice:

RADS, P.C. Oncology Professionals

 

Attention: Practice Manager

 

28595 Orchard Lake Road, Suite 110

 

Farmington Hills, MI 48334

 

 

Practice Manager:

American Consolidated Technologies

 

Attention: Farideh R. Bagne, Ph.D, J.D.

 

28595 Orchard Lake Road, Suite 110

 

Farmington Hills, MI 48334

-19-

--------------------------------------------------------------------------------




or to another address, or to the attention of another person or officer, that
either party may designate by written notice.  Notice shall be deemed given if
personally served on the date it is personally delivered, or if mailed, the date
it is deposited in the mail in accordance with the foregoing.

          9.5          Governing Law.  This Agreement shall be governed by the
laws of the State of Michigan and is performable and shall be enforceable in
Oakland County, Michigan.

          9.6          Assignment.  Except as may be specifically provided in
this Agreement to the contrary, this Agreement shall inure to the benefit of and
be binding upon the parties and their respective legal representatives,
successors, and assigns; provided, however, that Medical Practice, may not
assign this Agreement without the prior written consent of Practice Manager,
which consent Practice Manager may withhold in its sole discretion.

          9.7          Waiver of Breach.  The waiver by either party of a breach
or violation of any provision of this Agreement shall not operate as or be
construed to constitute a waiver of any subsequent breach of the same or another
provision.

          9.8          Enforcement.  Each party waives its right to any legal
action, except by means of arbitration, to enforce or interpret any provision of
this Agreement.  The prevailing party shall be entitled to recover the costs and
expenses of arbitration, including without limitation, reasonable attorney’s
fees.

          9.9          Gender and Number.  Whenever the context of this
Agreement requires, the gender of all words shall include the masculine,
feminine, and neuter, and the number of all words shall include the singular and
plural.

          9.10        Additional Assurances.  Except as may be specifically
provided in this Agreement to the contrary, the provisions of this Agreement
shall be self-operative and shall not require further agreement by the parties;
except by mutual agreement of the parties.

          9.11        Consents, Approvals, and Exercise of Discretion.  Whenever
this Agreement requires any consent or approval to be given by either party or
either party must or may exercise discretion, the parties agree that the consent
or approval shall not be unreasonably withheld or delayed and that the
discretion shall be reasonably exercised.

          9.12        Force Majeure.  Neither party shall be liable or deemed to
be in default for any delay or failure in performance under this Agreement or
other interruption of services deemed to result, directly or indirectly, from
acts of God, civil or military authority, acts of public enemy, war, accidents,
fires, explosions, earthquakes, floods, failure of transportation, third party
actions against Medical Practice and/or Practice Manager, strikes or other work
interruptions by either party’s employees, or any other similar cause beyond the
reasonable control of either party unless the delay or failure in performance is
expressly addressed elsewhere in this Agreement.

          9.13        Severability.  The parties have negotiated and prepared
the terms of this Agreement in good faith and with the intent that every term,
covenant, and condition be binding upon and inure to the benefit of the
respective parties.  Accordingly, if any one or more of the terms, provisions,
promises, covenants, or conditions of this Agreement or the application thereof
to any person or circumstance shall be adjudged to any extent invalid,
unenforceable, void, or voidable for any reason whatsoever by a court of
competent jurisdiction, that provision shall be as narrowly construed as
possible, and all the remaining terms, provisions, promises, covenants, and
conditions of this Agreement or their application to other persons or
circumstances shall not be affected thereby, and shall be valid and enforceable
to the fullest extent permitted by law.  To the extent this Agreement is in
violation of applicable law, the parties agree to negotiate in good faith to
amend the Agreement to the extent possible to remain consistent with its
purposes and to conform to applicable law.

-20-

--------------------------------------------------------------------------------




          9.14        Survivability.  Notwithstanding the termination of this
Agreement, the provisions of Sections 5.10, 5.11, 6.7, 6.8, 7.1 and 8.3 shall
survive.

          9.15        Divisions and Headings.  The division of this Agreement
into articles, sections, and subsections and the use of captions and headings in
connection therewith is solely for convenience and shall not affect in any way
the meaning or interpretation of this Agreement.

          9.16        Amendments and Agreement Execution.  This Agreement and
its amendments, if any, shall be in writing and executed in multiple copies on
behalf of Medical Practice by its duly authorized officer and on behalf of
Practice Manager by its duly authorized officer.  Each multiple copy shall be
deemed an original, but all multiple copies together shall constitute one and
the same instrument.

          9.17        Entire Agreement.  With respect to the subject matter of
this Agreement, this Agreement supersedes all previous contracts except the
Binding Letter of Intent, and together with the Durable Power of Attorney
Agreement, constitutes the entire Management Agreement between the parties.  No
prior oral statements or contemporaneous negotiations or understandings or prior
written material not specifically incorporated into this Agreement shall be of
any force and effect, and no changes in or additions to this Agreement shall be
recognized unless incorporated by amendment as provided in this Agreement, such
amendment(s) to become effective on the date stipulated in the amendment(s). 
The parties specifically acknowledge that in entering into and executing this
Agreement, the parties rely solely upon the representations and agreements in
this Agreement and upon no other.

          9.18        Contingency.  The effectiveness of this Agreement is
contingent upon the acquisition by Bagne of any and all interests of Donald G.
Bronn, M.D. in Medical Practice, and a Limited Durable Power of Attorney between
any new shareholders and Bagne granting Bagne certain authority over shares in
Medical Practice held by all other shareholders.

-21-

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, Medical Practice and Practice Manager have caused
this Agreement to be executed by their duly authorized representatives as of the
day and year first above written.

MEDICAL PRACTICE:

 

PRACTICE MANAGER:

 

 

 

RADS, P.C. ONCOLOGY
PROFESSIONALS, a Michigan professional corporation

 

AMERICAN CONSOLIDATED
TECHNOLOGIES, a Michigan Partnership

 

 

 

By:

/s/ Mark J. Fireman, M.D.

 

By:

/s/ Farideh R. Bagne

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Mark J. Fireman, M.D.

 

 

Farideh R. Bagne, Ph.D., J.D.

Its:

President

 

Its:

Partner

-22-

--------------------------------------------------------------------------------




STATE OF MICHIGAN     )
STATE OF OAKLAND      )ss.

          Before me this 20th day of August, 2000 did personally appear Mark J.
Fireman, M.D. President of RADS, P.C. Oncology Professionals and being first
duly sworn did execute the foregoing instrument on behalf of RADS, P.C. Oncology
Professionals.

 

/s/ Nancy J. Beck

 

--------------------------------------------------------------------------------

 

Notary Public

 

 

 

 

STATE OF MICHIGAN     )

 

STATE OF OAKLAND      )ss.

 

          Before me this 20th day of August, 2000 did personally appear Farideh
R. Bagne, Ph.D., J.D., Partner of American Consolidated Technologies and being
first duly sworn did execute the foregoing instrument on behalf of American
Consolidated Technologies.

 

/s/ Nancy J. Beck

 

--------------------------------------------------------------------------------

 

Notary Public

-23-

--------------------------------------------------------------------------------